Name: Council Regulation (EU) 2016/682 of 29 April 2016 amending Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Regulation
 Subject Matter: technology and technical regulations;  international security;  international affairs;  international trade;  Asia and Oceania
 Date Published: nan

 3.5.2016 EN Official Journal of the European Union L 117/1 COUNCIL REGULATION (EU) 2016/682 of 29 April 2016 amending Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2013/183/CFSP of 22 April 2013 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2010/800/CFSP (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EC) No 329/2007 (2) gives effect to measures provided for in Decision 2013/183/CFSP. On 2 March 2016, the United Nations Security Council adopted Resolution 2270 (2016) providing for new restrictive measures against North Korea. Those measures include additional criteria for listing persons and entities subject to the asset freeze, sectorial prohibitions concerning the procurement of gold, titanium ore, vanadium ore, rare earth minerals, coal, iron and iron ore from North Korea, prohibitions on the sale or supply of aviation fuel, prohibitions on maintenance of correspondent banking relationships and joint ventures with banks and entities with links to North Korea, and additional restrictive measures in the transport sector. Further prohibitions are included on the transfer and procurement of items which could contribute to the development of the operational capabilities of North Korea's armed forces, or the export of which could support or enhance the operational capabilities of armed forces of another UN Member State outside North Korea. (2) On 31 March 2016, the Council adopted Decision (CFSP) 2016/476 (3), giving effect to those measures. (3) Regulation (EC) No 329/2007 should therefore be amended accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 329/2007 is amended as follows: (1) in Article 1, point 6 is replaced by the following: 6. economic resources means assets of every kind, whether tangible or intangible, movable or immovable, actual or potential, which are not funds but can be used to obtain funds, goods or services, including vessels, such as maritime vessels.. (2) Article 2 is replaced by the following: Article 2 1. It shall be prohibited: (a) to sell, supply, transfer or export, directly or indirectly, the goods and technology, including software, listed in Annexes I, Ia and Ib, whether or not originating in the Union, to any natural or legal person, entity or body in, or for use in North Korea; (b) to sell, supply, export or transfer aviation fuel as listed in Annex Ie to North Korea or transport to North Korea aviation fuel on board the flag vessels or aircraft of Member States, whether or not originating in the territories of Member States; (c) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a) and (b). 2. Annex I shall include all items, materials, equipment, goods and technology, including software, which are dual-use items or technology as defined in Council Regulation (EC) No 428/2009 (*). Annex Ia shall include other items, materials, equipment, goods and technology which could contribute to North Korea's nuclear-related, other weapons of mass destruction-related or ballistic missile-related programmes. Annex Ib shall include certain key components for the ballistic missile sector. Annex Ie shall include the aviation fuel referred to in paragraph 1(b). 3. It shall be prohibited to purchase, import or transport the goods and technology listed in Annex I, Ia and Ib from North Korea, whether or not the item concerned originates in North Korea. 4. It shall be prohibited: (a) to purchase, import or transfer or transport on board the flag vessels or aircraft of a Member State gold, titanium ore, vanadium ore and rare earth minerals as listed in Annex Ic or coal, iron and iron ore as listed in Annex Id, from North Korea; (b) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibition referred to in point (a); Annex Ic shall include the gold, titanium ore, vanadium ore and rare earth minerals referred to in point (a). Annex Id shall include the coal, iron and iron ore referred to in point (a). 5. By way of derogation from paragraph 4(a), the relevant competent authority of the Member State, as identified on the websites listed in Annex II, may authorise: (a) the purchase, import or transfer of coal provided that the competent authority of the Member State, as identified on the websites listed in Annex II, has determined on the basis of credible information that the shipment originated outside of North Korea and was transported through North Korea solely for export from the Port of Rajin (Rason), that the relevant Member State has notified the Sanctions Committee in advance of such transactions, and that the transactions are unrelated to generating revenue for North Korea's nuclear or ballistic missile programmes or other activities prohibited by UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or by this Regulation; or (b) transactions that are determined to be exclusively for livelihood purposes and unrelated to generating revenue for North Korea's nuclear or ballistic missile programmes or other activities prohibited by UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or by this Regulation. 6. The prohibition referred to in paragraph 1(b) shall not apply with respect to the sale or supply of aviation fuel to civilian passenger aircraft outside North Korea exclusively for consumption during its flight to North Korea and its return to the airport of origin. 7. By way of derogation from paragraph 1(b), the relevant competent authority of the Member State, as identified on the websites listed in Annex II, may authorise the sale, supply or transfer of an item, provided that the Member State has obtained the advance approval of the Sanctions Committee on an exceptional case-by-case basis of the transfer to North Korea of such products for verified essential humanitarian needs and subject to specified arrangements for effective monitoring of delivery and use. 8. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under paragraph 5 or 7. (*) Council Regulation (EC) No 428/2009 of 5 May 2009 setting up a Community regime for the control of exports, transfer, brokering and transit of dual-use items (OJ L 134, 29.5.2009, p. 1).." (3) the following article is inserted: Article 2a 1. It shall be prohibited to sell, supply, transfer or export, directly or indirectly, to North Korea any item, except food or medicine, if the exporter knows or has reasonable grounds to believe that: (a) the item is destined directly or indirectly for North Korea's armed forces; or (b) the export of the item could support or enhance the operational capabilities of the armed forces of a State other than North Korea. 2. It shall be prohibited to purchase, import or transport from North Korea items referred to in paragraph 1 if the importer or transporter knows or has reasonable grounds to believe that the ground in point (a) or (b) of that paragraph exists. 3. By way of derogation from paragraph 1, the relevant competent authority of the Member State, as identified on the websites listed in Annex II, may authorise the sale, supply, transfer or export of an item to North Korea, or the purchase, import or transport of an item from North Korea, where: (a) the item does not relate to the production, development, maintenance or use of military goods, or development or the maintenance of military personnel, and the competent authority has determined that the item would not directly contribute to the development of the operational capabilities of North Korea's armed forces or to exports that support or enhance the operational capabilities of armed forces of a State other than North Korea; (b) the Sanctions Committee has determined on a case-by-case basis that a particular supply, sale or transfer would not be contrary to the objectives of UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016); or (c) the competent authority of the Member State is satisfied that the activity is excusively for either humanitarian or livelihood purposes which will not be used by North Korean persons, entities or bodies to generate revenue, and is not related to any activity prohibited by UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016), provided that the Member State notifies the Sanctions Committee in advance of such a determination and informs the Sanctions Committee of measures taken to prevent the diversion of the item for any prohibited purpose. 4. The Member State concerned shall notify the other Member States and the Commission of its intention to grant an authorisation under this Article at least one week prior to granting the authorisation.. (4) in Article 3a, paragraphs 3 to 7 are replaced by the following: 3. Cargo within or transiting through the Union, including in airports, seaports and free trade zones, shall be liable for inspection for the purposes of ensuring that it does not contain items prohibited by UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) including in the following circumstances: (a) where the cargo has originated in North Korea; (b) where the cargo is destined for North Korea; (c) where the cargo has been brokered or facilitated by North Korea or its nationals or individuals or entities acting on their behalf or at their direction, or entities owned or controlled by them; (d) where the cargo has been brokered or facilitated by persons, bodies or entities listed in Annex IV; (e) where the cargo is being transported on North Korean flagged vessels or aircraft registered in North Korea, or on a vessel or aircraft that is stateless. 4. Cargo within or transiting through the Union, including in airports and seaports, and falling outside the scope of paragraph 3, shall be liable for inspection where there are reasonable grounds to believe that it may contain items the sale, supply, transfer or export of which is prohibited by this Regulation in the following circumstances: (a) where the cargo has originated in North Korea; (b) where the cargo is destined for North Korea; (c) where the cargo has been brokered or facilitated by North Korea or its nationals or individuals or entities acting on their behalf. 5. Paragraphs 3 and 4 shall be without prejudice to the inviolability and protection of diplomatic and consular bags provided for in the Vienna Convention on Diplomatic Relations of 1961 and the Vienna Convention on Consular Relations of 1963. 6. It shall be prohibited to provide access to ports in the territory of the Union to: (a) any vessel where there are reasonable grounds to believe that it is owned or controlled, directly or indirectly, by a person or entity listed in Annex IV; (b) any vessel where there are reasonable grounds to believe it contains items the supply, sale, transfer or export of which is prohibited by UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016); (c) any vessel which has refused to be inspected after such inspection has been authorised by the vessel's flag State or state of registration; and (d) any vessel flying the flag of North Korea or a stateless vessel which has refused to be inspected. The prohibition in the first subparagraph shall not apply: (a) in case of an emergency; (b) in the case of a maritime vessel coming into port for inspection; or (c) where the vessel is returning to its port of origin. 7. It shall be prohibited for any aircraft to take off from, land in or overfly the territory of the Union if there are reasonable grounds to believe that the aircraft contains items the supply, sale, transfer or export of which is prohibited by UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), or 2270 (2016). The prohibition in the first subparagraph shall not apply: (a) where the aircraft is landing for inspection; (b) in the case of an emergency landing. 8. By way of derogation from the prohibition in the first subparagraph of paragraph 6, the relevant competent authority of the Member State, as identified on the websites listed in Annex II, may authorise a maritime vessel to come into port if the Sanctions Committee has determined in advance that this is required for humanitarian purposes or any other purpose consistent with the objectives of UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016). (5) in Article 5a, paragraph 1 is replaced by the following: 1a. It shall be prohibited for credit and financial institutions falling within the scope of Article 16: (a) to open a bank account with a credit or financial institution domiciled in North Korea or any credit or financial institution referred to in Article 11a(2); (b) to establish a correspondent banking relationship with a credit or financial institution domiciled in North Korea or with any credit or financial institution referred to in Article 11a(2); (c) to open representative offices in North Korea, or to establish a new branch or subsidiary, in North Korea; (d) to establish a joint venture with or to take an ownership interest in a credit or financial institution domiciled in North Korea or any credit or financial institution referred to in Article 11a(2). 1b. By way of derogation from the prohibitions in points (b) and (d) of paragraph 1a, the relevant competent authority of the Member State, as identified on the websites listed in Annex II, may authorise transactions if they have been approved by the Sanctions Committee in advance. 1c. The Member State concerned shall inform the other Member States and the Commission of any authorisation under paragraph 1b. 1d. Credit and financial institutions falling within the scope of Article 16 shall:, at the latest on 31 May 2016: (a) close any bank account with a credit or financial institution domiciled in North Korea or any credit or financial institution referred to in Article 11a(2); (b) terminate any correspondent banking relationship with a credit or financial institution domiciled in North Korea or with any credit or financial institution referred to in Article 11a(2); (c) close representative offices, branches, and subsidiaries in North Korea; (d) terminate joint ventures with a credit or financial institution domiciled in North Korea or with any credit or financial institution referred to in Article 11a(2); (e) relinquish any ownership interest in a credit or financial institution domiciled in North Korea or with any credit or financial institution referred to in Article 11a(2). 1e. The obligations in points (a) and (c) of paragraph 1d shall apply where the competent authority of the Member State, as identified on the websites listed in Annex II, has determined on the basis of credible information that the activities referred to in points (a) and (c) of paragraph 1d could contribute to North Korea's nuclear or ballistic missile programmes or other activities prohibited by UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016) or by this Regulation, and this determination has been communicated to the credit and financial institution concerned. Where a credit or financial institution falling within the scope of Article 16 suspects that any activity referred to in points (a) and (c) of paragraph 1d that they participate in could contribute to North Korea's nuclear or ballistic missile programmes or other activities prohibited by UN Security Council Resolutions 1718(2006), 1874(2009), 2087(2013), 2094(2013), 2270(2016) or by this Regulation, they shall promptly inform the competent authority of the Member State of the activity and the reasons they suspect it might contribute to such activities. 1f. By way of derogation from points (a) and (c) of paragraph 1d, the relevant competent authority of the Member State, as identified on the websites listed in Annex II, may authorise certain representative offices, subsidiaries or bank accounts to remain operational, provided that the Sanctions Committee has given advance approval on a case-by-case basis of the activities or transactions as being necessary for the delivery of humanitarian assistance or the activities of diplomatic missions in North Korea pursuant to the Vienna Convention on Diplomatic Relations or the activities of the United Nations or its specialised agencies or for any other purposes consistent with UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016). 1g. The Member State concerned shall inform the other Member States and the Commission of any authorisation under paragraph 1f.. (6) in Article 5a, paragraph 2, the following point is added: (e) to operate or facilitate the operation of a representative office, branch or subsidiary of a credit or financial institution domiciled in North Korea or of any credit or financial institution referred to in Article 11a(2).. (7) in Article 6, the following paragraphs are added: 6. It shall be prohibited to provide funds or economic resources to persons, entities or bodies of the Government of North Korea, the Worker's Party of Korea, persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, where it has been determined that such persons, entities or bodies are associated with North Korea's nuclear or ballistic missile programs or other activities prohibited by UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016). 7. The prohibition in paragraph 6 shall not apply where the funds, other financial assets and economic resources are required to carry out the activities of North Korea's missions to the United Nations and its specialised agencies and related organisations or other diplomatic and consular missions of North Korea, or where the competent authority of the Member State as identified on the websites listed in Annex II has obtained advance approval of the Sanctions Committee on case-by-case basis that the funds, financial assets or economic resources are required for the delivery of humanitarian assistance, denuclearisation or any other purpose consistent with the objectives of UN Security Council Resolution 2270 (2016).. (8) the following article is inserted: Article 6a It shall be prohibited to participate directly or indirectly in joint ventures or any other business arrangements with entities listed in Annex IV, as well as individuals or entities acting for or on their behalf or direction.. (9) the following article is inserted: Article 9c It shall be prohibited to provide financial support to trade with North Korea, including the granting of export credits, guarantees or insurance to persons or entities involved in such trade where such financial support could contribute to North Korea's nuclear or ballistic missile programmes or other activities prohibited by UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016).. (10) Article 11b is replaced by the following: Article 11b 1. It shall be prohibited to: (a) lease or charter vessels or aircraft or provide crew services to North Korea, persons or entities listed in Annex IV, any other North Korean entities, any other persons or entities which have assisted in violating the provisions of UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016), or any person or entity acting on behalf of, or at the direction of, any such person or entity, and entities owned or controlled by them; (b) own, lease, operate, insure or provide vessel classification services or associated services, to any vessel flagged to North Korea; (c) register or maintain on the register, any vessel that is owned, operated or crewed by North Korea or North Korean nationals, or has been de-registered by another State pursuant to paragraph 19 of UN Security Council Resolution 2270 (2016). 2. By way of derogation from the prohibition in paragraph 1(a), the leasing, chartering or provision of crew services may be authorised by the competent authority of a Member State, as identified on the websites listed in Annex II, where the Member State has notified the Sanctions Committee in advance on a case-by-case basis and has provided to the Sanctions Committee information demonstrating that the activities are exclusively for livelihood purposes which will not be used by North Korean individuals or entities to generate revenue, and information on measures taken to prevent such activities from contributing to violations of UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016). 3. By way of derogation from the prohibition in paragraph 1(b) and (c), the owning, leasing, operating, or providing vessel classification services or associated services to any vessel flagged to North Korea, or the registration, or maintenance on the register, of any vessel that is owned, operated or crewed by North Korea or North Korean nationals, may be authorised where the competent authority of the Member State as identified on the websites listed in Annex II has provided to the Sanctions Committee in advance on a case-by-case basis detailed information on the activities, including the names of such individuals and entities involved in them, information demonstrating that such activities are exclusively for livelihood purposes which will not be used by North Korean individuals or entities to generate revenue and information on measures taken to prevent such activities from contributing to violations of UN Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016). 4. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under paragraphs 2 and 3.. (11) in Article 13(1), the following point is added: (f) amend Annexes Ic, Id and Ie on the basis of determinations made by either the Sanctions Committee or the UN Security Council, or decisions taken concerning these Annexes in Council Decision 2013/183/CFSP.. (12) the following article is inserted: Article 13a It shall be prohibited to participate knowingly and intentionally in activities the object or effect of which is to circumvent the prohibitions contained in this Regulation.. (13) Annex III to Regulation (EC) No 329/2007 is replaced by Annex IV to this Regulation. (14) Annexes I, II and III to this Regulation are added to Regulation (EC) No 329/2007 as Annexes Ic, Id and Ie respectively. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2016. For the Council The President A.G. KOENDERS (1) OJ L 111, 23.4.2013, p. 52. (2) Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 88, 29.3.2007, p. 1). (3) Council Decision (CFSP) 2016/476 of 31 March 2016 amending Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 85, 1.4.2016, p. 38). ANNEX I ANNEX Ic Gold, titanium ore, vanadium ore and rare earth minerals referred to in Article 2(4) Code Description ex 2530 90 00 Ores of the rare earth metals ex 2612 Monazites and other ores used solely or principally for the extraction of uranium or thorium ex 2614 00 00 Titanium ore ex 2615 90 00 Vanadium ore ex 2616 90 00 Gold. ANNEX II ANNEX Id Coal, iron and iron ore referred to in Article 2(4) Code Description ex 2601 Iron ore 2701 Coal, briquettes, ovoids and similar solid fuels manufactured from coal 2702 Lignite, whether or not agglomerated, excluding jet 2703 Peat (including peat litter), whether or not agglomerated 2704 Coke and semi-coke of coal, of lignite or of peat, whether or not agglomerated; retort carbon 7201 Pig iron and spiegeleisen in pigs, blocks or other primary forms 7202 Ferro-alloy 7203 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms 7204 10 00 Waste and scrap of cast iron ex 7204 30 00 Waste and scrap of tinned iron or steel ex 7204 41 Other waste and scrap: Turnings, shavings, chips, milling waste, sawdust, filings, trimmings and stampings, whether or not in bundles ex 7204 49 Other waste and scrap: Other ex 7204 50 00 Other waste and scrap: Remelting scrap ingot ex 7205 10 00 Granules ex 7205 29 00 Powders, other than of alloy steel ex 7206 10 00 Ingots ex 7206 90 00 Other ex 7207 Semi-finished products of iron or non-alloy steel: ex 7208 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot-rolled, not clad, plated or coated: ex 7209 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced), not clad, plated or coated: ex 7210 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated: ex 7211 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated: ex 7212 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated: ex 7214 Other bars and rods of iron or non-alloy steel, not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling: ex 7215 Other bars and rods of iron or non-alloy steel: ex 7216 Angles, shapes and sections of iron or non-alloy steel: ex 7217 Wire of iron or non-alloy steel:. ANNEX III ANNEX Ie Aviation fuel referred to in Article 2(1)(b) Code Description from 2710 12 31 till 2710 12 59 Gasoline 2710 12 70 Naptha-type jet fuel 2710192100 Kerosene-type jet fuel 2710192500 Kerosene-type rocket fuel. ANNEX IV ANNEX III Luxury goods referred to in Article 4 1. Pure-Bred Horses 0101 21 00 Pure-bred breeding animals ex 0101 29 90 Other 2. Caviar and caviar substitutes 1604 31 00 Caviar 1604 32 00 Caviar substitutes 3. Truffles and preparations thereof 0709 59 50 Truffles ex 0710 80 69 Other ex 0711 59 00 Other ex 0712 39 00 Other ex 2001 90 97 Other 2003 90 10 Truffles ex 2103 90 90 Other ex 2104 10 00 Soups and broths and preparations therefor ex 2104 20 00 Homogenised composite food preparations ex 2106 00 00 Food preparations not elsewhere specified or included 4. High quality wines (including sparkling wines), spirits and spirituous beverages 2204 10 11 Champagne 2204 10 91 Asti spumante ex 2204 10 93 Other ex 2204 10 94 With a protected geographical indication (PGI) ex 2204 10 96 Other varietal wines ex 2204 10 98 Other ex 2204 21 00 In containers holding 2 litres or less ex 2204 29 00 Other ex 2205 00 00 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances ex 2206 00 00 Other fermented beverages (for example, cider, perry, mead); mixtures of fermented beverages and mixtures of fermented beverages and non-alcoholic beverages, not elsewhere specified or included ex 2207 10 00 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher ex 2208 00 00 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages 5. High quality cigars and cigarillos ex 2402 10 00 Cigars, cheroots and cigarillos, containing tobacco ex 2402 90 00 Other 6. Luxury perfumes, toilet waters and cosmetics, including beauty and make-up products ex 3303 00 00 Perfumes and toilet waters ex 3304 00 00 Beauty or make-up preparations and preparations for the care of the skin (other than medicaments), including sunscreen or suntan preparations; manicure or pedicure preparations ex 3305 00 00 Preparations for use on the hair ex 3307 00 00 Pre-shave, shaving or aftershave preparations, personal deodorants, bath preparations, depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere specified or included; prepared room deodorisers, whether or not perfumed or having disinfectant properties ex 6704 00 00 Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or animal hair or of textile materials; articles of human hair not elsewhere specified or included 7. High quality leather, saddlery and travel goods, handbags and similar articles ex 4201 00 00 Saddlery and harness for any animal (including traces, leads, knee pads, muzzles, saddle-cloths, saddlebags, dog coats and the like), of any material ex 4202 00 00 Trunks, suitcases, vanity cases, executive-cases, briefcases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers; travelling-bags, insulated food or beverages bags, toilet bags, rucksacks, handbags, shopping-bags, wallets, purses, map-cases, cigarette-cases, tobacco-pouches, tool bags, sports bags, bottle-cases, jewellery boxes, powder boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanised fibre or of paperboard, or wholly or mainly covered with such materials or with paper ex 4205 00 90 Other ex 9605 00 00 Travel sets for personal toilet, sewing or shoe or clothes cleaning 8. High quality garments, clothing accessories and shoes (regardless of their material) ex 4203 00 00 Articles of apparel and clothing accessories, of leather or of composition leather ex 4303 00 00 Articles of apparel, clothing accessories and other articles of furskin ex 6101 00 00 Men's or boys' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading 6103 ex 6102 00 00 Women's or girls' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading 6104 ex 6103 00 00 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted ex 6104 00 00 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted ex 6105 00 00 Men's or boys' shirts, knitted or crocheted ex 6106 00 00 Women's or girls' blouses, shirts and shirt-blouses, knitted or crocheted ex 6107 00 00 Men's or boys' underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted ex 6108 00 00 Women's or girls' slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, knitted or crocheted ex 6109 00 00 T-shirts, singlets and other vests, knitted or crocheted ex 6110 00 00 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted ex 6111 00 00 Babies' garments and clothing accessories, knitted or crocheted ex 6112 11 00 Of cotton ex 6112 12 00 Of synthetic fibres ex 6112 19 00 Of other textile materials 6112 20 00 Ski suits 6112 31 00 Of synthetic fibres 6112 39 00 Of other textile materials 6112 41 00 Of synthetic fibres 6112 49 00 Of other textile materials ex 6113 00 10 Of knitted or crocheted fabrics of heading 5906 ex 6113 00 90 Other ex 6114 00 00 Other garments, knitted or crocheted ex 6115 00 00 Pantyhose, tights, stockings, socks and other hosiery, including graduated compression hosiery (for example, stockings for varicose veins) and footwear without applied soles, knitted or crocheted ex 6116 00 00 Gloves, mittens and mitts, knitted or crocheted ex 6117 00 00 Other made-up clothing accessories, knitted or crocheted; knitted or crocheted parts of garments or of clothing accessories ex 6201 00 00 Men's or boys' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, other than those of heading 6203 ex 6202 00 00 Women's or girls' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, other than those of heading 6204 ex 6203 00 00 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear) ex 6204 00 00 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear) ex 6205 00 00 Men's or boys' shirts ex 6206 00 00 Women's or girls' blouses, shirts and shirt-blouses ex 6207 00 00 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles ex 6208 00 00 Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles ex 6209 00 00 Babies' garments and clothing accessories ex 6210 10 00 Of fabrics of heading 5602 or 5603 6210 20 00 Other garments, of the type described in subheadings 6201 11 to 6201 19 6210 30 00 Other garments, of the type described in subheadings 6202 11 to 6202 19 ex 6210 40 00 Other men's or boys' garments ex 6210 50 00 Other women's or girls' garments 6211 11 00 Men's or boys' 6211 12 00 Women's or girls' 6211 20 00 Ski suits ex 6211 32 00 Of cotton ex 6211 33 00 Of man-made fibres ex 6211 39 00 Of other textile materials ex 6211 42 00 Of cotton ex 6211 43 00 Of man-made fibres ex 6211 49 00 Of other textile materials ex 6212 00 00 BrassiÃ ¨res, girdles, corsets, braces, suspenders, garters and similar articles and parts thereof, whether or not knitted or crocheted ex 6213 00 00 Handkerchiefs ex 6214 00 00 Shawls, scarves, mufflers, mantillas, veils and the like ex 6215 00 00 Ties, bow ties and cravats ex 6216 00 00 Gloves, mittens and mitts ex 6217 00 00 Other made-up clothing accessories; parts of garments or of clothing accessories, other than those of heading 6212 ex 6401 00 00 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes ex 6402 20 00 Footwear with upper straps or thongs assembled to the sole by means of plugs ex 6402 91 00 Covering the ankle ex 6402 99 00 Other ex 6403 19 00 Other ex 6403 20 00 Footwear with outer soles of leather, and uppers which consist of leather straps across the instep and around the big toe ex 6403 40 00 Other footwear, incorporating a protective metal toecap ex 6403 51 00 Covering the ankle ex 6403 59 00 Other ex 6403 91 00 Covering the ankle ex 6403 99 00 Other ex 6404 19 10 Slippers and other indoor footwear ex 6404 20 00 Footwear with outer soles of leather or composition leather ex 6405 00 00 Other footwear ex 6504 00 00 Hats and other headgear, plaited or made by assembling strips of any material, whether or not lined or trimmed ex 6505 00 10 Of fur felt or of felt of wool and fur, made from the hat bodies, hoods or plateaux of heading 6501 00 00 ex 6505 00 30 Peaked caps ex 6505 00 90 Other ex 6506 99 00 Of other materials ex 6601 91 00 Having a telescopic shaft ex 6601 99 00 Other ex 6602 00 00 Walking sticks, seat-sticks, whips, riding-crops and the like ex 9619 00 81 Napkins and napkin liners for babies 9. Hand-knotted carpets, handwoven rugs and tapestries ex 5701 00 00 Carpets and other textile floor coverings, knotted, whether or not made up ex 5702 10 00 Kelem, Schumacks, Karamanie and similar hand-woven rugs ex 5702 20 00 Floor coverings of coconut fibres (coir) ex 5702 31 80 Other ex 5702 32 90 Other ex 5702 39 00 Of other textile materials ex 5702 41 90 Other ex 5702 42 90 Other ex 5702 50 00 Other, not of pile construction, not made up ex 5702 91 00 Of wool or fine animal hair ex 5702 92 00 Of man-made textile materials ex 5702 99 00 Of other textile materials ex 5703 00 00 Carpets and other textile floor coverings, tufted, whether or not made up ex 5704 00 00 Carpets and other textile floor coverings, of felt, not tufted or flocked, whether or not made up ex 5705 00 00 Other carpets and other textile floor coverings, whether or not made up ex 5805 00 00 Hand-woven tapestries of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up 10. Pearls, precious and semi-precious stones, articles of pearls, jewellery, gold- or silversmith articles 7101 00 00 Pearls, natural or cultured, whether or not worked or graded but not strung, mounted or set; pearls, natural or cultured, temporarily strung for convenience of transport 7102 00 00 Diamonds, whether or not worked, but not mounted or set 7103 00 00 Precious stones (other than diamonds) and semi-precious stones, whether or not worked or graded but not strung, mounted or set; ungraded precious stones (other than diamonds) and semi-precious stones, temporarily strung for convenience of transport 7104 20 00 Other, unworked or simply sawn or roughly shaped 7104 90 00 Other 7105 00 00 Dust and powder of natural or synthetic precious or semi-precious stones 7106 00 00 Silver (including silver plated with gold or platinum), unwrought or in semi-manufactured forms, or in powder form 7107 00 00 Base metals clad with silver, not further worked than semi-manufactured 7108 00 00 Gold (including gold plated with platinum), unwrought or in semi-manufactured forms, or in powder form 7109 00 00 Base metals or silver, clad with gold, not further worked than semi-manufactured 7110 11 00 Unwrought or in powder form 7110 19 00 Other 7110 21 00 Unwrought or in powder form 7110 29 00 Other 7110 31 00 Unwrought or in powder form 7110 39 00 Other 7110 41 00 Unwrought or in powder form 7110 49 00 Other 7111 00 00 Base metals, silver or gold, clad with platinum, not further worked than semi-manufactured 7113 00 00 Articles of jewellery and parts thereof, of precious metal or of metal clad with precious metal 7114 00 00 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or of metal clad with precious metal 7115 00 00 Other articles of precious metal or of metal clad with precious metal 7116 00 00 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) 11. Coins and banknotes, not being legal tender ex 4907 00 30 Banknotes 7118 10 00 Coin (other than gold coin), not being legal tender ex 7118 90 00 Other 12. Cutlery of precious metal or plated or clad with precious metal 7114 00 00 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or of metal clad with precious metal 7115 00 00 Other articles of precious metal or of metal clad with precious metal ex 8214 00 00 Other articles of cutlery (for example, hair clippers, butchers' or kitchen cleavers, choppers and mincing knives, paperknives); manicure or pedicure sets and instruments (including nail files) ex 8215 00 00 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware ex 9307 00 00 Swords, cutlasses, bayonets, lances and similar arms and parts thereof and scabbards and sheaths therefor 13. High quality tableware of porcelain, china, stone- or earthenware or fine pottery ex 6911 00 00 Tableware, kitchenware, other household articles and toilet articles, of porcelain or china ex 6912 00 23 Stoneware ex 6912 00 25 Earthenware or fine pottery ex 6912 00 83 Stoneware ex 6912 00 85 Earthenware or fine pottery ex 6914 10 00 Of porcelain or china ex 6914 90 00 Other 14. Items of lead crystal ex 7009 91 00 Unframed ex 7009 92 00 Framed ex 7010 00 00 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass ex 7013 22 00 Of lead crystal ex 7013 33 00 Of lead crystal ex 7013 41 00 Of lead crystal ex 7013 91 00 Of lead crystal ex 7018 10 00 Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares ex 7018 90 00 Other ex 7020 00 80 Other ex 9405 10 50 Of glass ex 9405 20 50 Of glass ex 9405 50 00 Non-electrical lamps and lighting fittings ex 9405 91 00 Of glass 15. High end electronic items for domestic use ex 8414 51 00 Table, floor, wall, window, ceiling or roof fans, with a self-contained electric motor of an output not exceeding 125 W ex 8414 59 00 Other ex 8414 60 00 Hoods having a maximum horizontal side not exceeding 120 cm ex 8415 10 00 Window or wall types, self-contained or split-system ex 8418 10 00 Combined refrigerator-freezers, fitted with separate external doors ex 8418 21 00 Compression-type ex 8418 29 00 Other ex 8418 30 00 Freezers of the chest type, not exceeding 800 litres capacity ex 8418 40 00 Freezers of the upright type, not exceeding 900 litres capacity ex 8419 81 00 For making hot drinks or for cooking or heating food ex 8422 11 00 Of the household type ex 8423 10 00 Personal weighing machines, including baby scales; household scales ex 8443 12 00 Offset printing machinery, sheet fed, office type (using sheets with one side not exceeding 22 cm and the other side not exceeding 36 cm in the unfolded state) ex 8443 31 00 Machines which perform two or more of the functions of printing, copying or facsimile transmission, capable of connecting to an automatic data-processing machine or to a network ex 8443 32 00 Other, capable of connecting to an automatic data-processing machine or to a network ex 8443 39 00 Other ex 8450 11 00 Fully-automatic machines ex 8450 12 00 Other machines, with built-in centrifugal drier ex 8450 19 00 Other ex 8451 21 00 Each of a dry linen capacity not exceeding 10 kg ex 8452 10 00 Sewing machines of the household type ex 8469 00 00 Typewriters other than printers of heading 8443 ; word-processing machines ex 8470 10 00 Electronic calculators capable of operation without an external source of electric power and pocket-size data-recording, reproducing and displaying machines with calculating functions ex 8470 21 00 Incorporating a printing device ex 8470 29 00 Other ex 8470 30 00 Other calculating machines ex 8471 00 00 Automatic data-processing machines and units thereof; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included ex 8479 60 00 Evaporative air coolers ex 8508 11 00 Of a power not exceeding 1 500 W and having a dust bag or other receptacle capacity not exceeding 20 l ex 8508 19 00 Other ex 8508 60 00 Other vacuum cleaners ex 8509 40 00 Food grinders and mixers; fruit or vegetable juice extractors ex 8509 80 00 Other appliances ex 8516 31 00 Hairdryers ex 8516 50 00 Microwave ovens ex 8516 60 10 Cookers (incorporating at least an oven and a hob) ex 8516 71 00 Coffee or tea makers ex 8516 72 00 Toasters ex 8516 79 00 Other ex 8517 11 00 Line telephone sets with cordless handsets ex 8517 12 00 Telephones for cellular networks or for other wireless networks ex 8517 18 00 Other ex 8517 61 00 Base stations ex 8517 62 00 Machines for the reception, conversion and transmission or regeneration of voice, images or other data, including switching and routing apparatus ex 8517 69 00 Other ex 8526 91 00 Radio navigational aid apparatus ex 8529 10 31 For reception via satellite ex 8529 10 39 Other ex 8529 10 65 Inside aerials for radio or television broadcast receivers, including built-in types ex 8529 10 69 Other ex 8531 10 00 Burglar or fire alarms and similar apparatus ex 8543 70 10 Electrical machines with translation or dictionary functions ex 8543 70 30 Aerial amplifiers ex 8543 70 50 Sunbeds, sunlamps and similar suntanning equipment ex 8543 70 90 Other 9504 50 00 Video game consoles and machines, other than those of subheading 9504 30 9504 90 80 Other 16. High end electrical/electronic or optical apparatus for recording and reproducing sound and images ex 8519 00 00 Sound recording or sound reproducing apparatus ex 8521 00 00 Video recording or reproducing apparatus, whether or not incorporating a video tuner ex 8525 80 30 Digital cameras ex 8525 80 91 Only able to record sound and images taken by the television camera ex 8525 80 99 Other ex 8527 00 00 Reception apparatus for radio-broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock ex 8528 71 00 Not designed to incorporate a video display or screen ex 8528 72 00 Other, colour ex 9006 00 00 Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading 8539 ex 9007 00 00 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus 17. Luxury vehicles for the transport of persons on earth, air or sea including teleferics, chairlifts, ski-draglines, traction mechanisms for funiculars, as well as their accessories and spare parts ex 4011 10 00 Of a kind used on motor cars (including station wagons and racing cars) ex 4011 20 00 Of a kind used on buses or lorries ex 4011 30 00 Of a kind used on aircraft ex 4011 40 00 Of a kind used on motorcycles ex 4011 69 00 Other ex 4011 99 00 Other ex 7009 10 00 Rear-view mirrors for vehicles ex 8407 00 00 Spark-ignition reciprocating or rotary internal combustion piston engines ex 8408 00 00 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) ex 8409 00 00 Parts suitable for use solely or principally with the engines of heading 8407 or 8408 ex 8411 00 00 Turbojets, turbopropellers and other gas turbines 8428 60 00 Teleferics, chairlifts, ski-draglines, traction mechanisms for funiculars ex 8431 39 00 Parts and acccessories of teleferics, chairlifts, ski-draglines, traction mechanisms for funiculars ex 8483 00 00 Transmission shafts (including cam shafts and crank shafts) and cranks; bearing housings and plain shaft bearings; gears and gearing; ball or roller screws; gear boxes and other speed changers, including torque converters; flywheels and pulleys, including pulley blocks; clutches and shaft couplings (including universal joints) ex 8511 00 00 Electrical ignition or starting equipment of a kind used for spark-ignition or compression-ignition internal combustion engines (for example, ignition magnetos, magneto-dynamos, ignition coils, sparking plugs and glow plugs, starter motors); generators (for example, dynamos, alternators) and cut-outs of a kind used in conjunction with such engines ex 8512 20 00 Other lighting or visual signalling equipment ex 8512 30 10 Burglar alarms of a kind used for motor vehicles ex 8512 30 90 Other ex 8512 40 00 Windscreen wipers, defrosters and demisters ex 8544 30 00 Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships ex 8603 00 00 Self-propelled railway or tramway coaches, vans and trucks, other than those of heading 8604 ex 8605 00 00 Railway or tramway passenger coaches, not self-propelled; luggage vans, post office coaches and other special purpose railway or tramway coaches, not self-propelled (excluding those of heading 8604 ) ex 8607 00 00 Parts of railway or tramway locomotives or rolling stock ex 8702 00 00 Motor vehicles for the transport of ten or more persons, including the driver ex 8703 00 00 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading 8702 ), including station wagons and racing cars, including snowmobiles valued over 2 000 USD ex 8706 00 00 Chassis fitted with engines, for the motor vehicles of headings 8701 to 8705 ex 8707 00 00 Bodies (including cabs), for the motor vehicles of headings 8701 to 8705 ex 8708 00 00 Parts and accessories of the motor vehicles of headings 8701 to 8705 ex 8711 00 00 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars ex 8712 00 00 Bicycles and other cycles (including delivery tricycles), not motorised ex 8714 00 00 Parts and accessories of vehicles of headings 8711 to 8713 ex 8716 10 00 Trailers and semi-trailers of the caravan type, for housing or camping ex 8716 40 00 Other trailers and semi-trailers ex 8716 90 00 Parts ex 8801 00 00 Balloons and dirigibles; gliders, hang gliders and other non-powered aircraft ex 8802 11 00 Of an unladen weight not exceeding 2 000 kg ex 8802 12 00 Of an unladen weight exceeding 2 000 kg ex 8802 20 00 Aeroplanes and other aircraft, of an unladen weight not exceeding 2 000 kg ex 8802 30 00 Aeroplanes and other aircraft, of an unladen weight exceeding 2 000 kg but not exceeding 15 000 kg ex 8802 40 00 Aeroplanes and other aircraft, of an unladen weight exceeding 15 000 kg ex 8803 10 00 Propellers and rotors and parts thereof ex 8803 20 00 Undercarriages and parts thereof ex 8803 30 00 Other parts of aeroplanes or helicopters ex 8803 90 10 Of kites ex 8803 90 90 Other ex 8805 10 00 Aircraft launching gear and parts thereof; deck-arrestor or similar gear and parts thereof ex 8901 10 00 Cruise ships, excursion boats and similar vessels principally designed for the transport of persons; ferry-boats of all kinds ex 8901 90 00 Other vessels for the transport of goods and other vessels for the transport of both persons and goods ex 8903 00 00 Yachts and other vessels for pleasure or sports; rowing boats and canoes 18. Luxury clocks and watches and their parts 9101 00 00 Wristwatches, pocket-watches and other watches, including stopwatches, with case of precious metal or of metal clad with precious metal ex 9102 00 00 Wristwatches, pocket-watches and other watches, including stopwatches, other than those of heading 9101 ex 9103 00 00 Clocks with watch movements, excluding clocks of heading 9104 ex 9104 00 00 Instrument panel clocks and clocks of a similar type for vehicles, aircraft, spacecraft or vessels ex 9105 00 00 Other clocks ex 9108 00 00 Watch movements, complete and assembled ex 9109 00 00 Clock movements, complete and assembled ex 9110 00 00 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled; rough watch or clock movements ex 9111 00 00 Watch cases and parts thereof ex 9112 00 00 Clock cases and cases of a similar type for other goods of this chapter, and parts thereof ex 9113 00 00 Watch straps, watch bands and watch bracelets, and parts thereof ex 9114 00 00 Other clock or watch parts 19. High quality musical instruments ex 9201 00 00 Pianos, including automatic pianos; harpsichords and other keyboard stringed instruments ex 9202 00 00 Other string musical instruments (for example, guitars, violins, harps) ex 9205 00 00 Wind musical instruments (for example, keyboard pipe organs, accordions, clarinets, trumpets, bagpipes), other than fairground organs and mechanical street organs ex 9206 00 00 Percussion musical instruments (for example, drums, xylophones, cymbals, castanets, maracas) ex 9207 00 00 Musical instruments, the sound of which is produced, or must be amplified, electrically (for example, organs, guitars, accordions) 20. Works of art, collectors' pieces and antiques 9700 00 00 Works of art, collectors' pieces and antiques 21. Articles and equipment for sports, including skiing, golf, diving and water sports ex 4015 19 00 Other ex 4015 90 00 Other ex 6210 40 00 Other men's or boys' garments ex 6210 50 00 Other women's or girls' garments 6211 11 00 Men's or boys' 6211 12 00 Women's or girls' 6211 20 00 Ski suits ex 6216 00 00 Gloves, mittens and mitts 6402 12 00 Ski-boots, cross-country ski footwear and snowboard boots ex 6402 19 00 Other 6403 12 00 Ski-boots, cross-country ski footwear and snowboard boots 6403 19 00 Other 6404 11 00 Sports footwear; tennis shoes, basketball shoes, gym shoes, training shoes and the like 6404 19 90 Other ex 9004 90 00 Other 9020 00 00 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters 9506 11 00 Skis 9506 12 00 Ski-fastenings (ski-bindings) 9506 19 00 Other 9506 21 00 Sailboards 9506 29 00 Other 9506 31 00 Clubs, complete 9506 32 00 Balls 9506 39 00 Other 9506 40 00 Articles and equipment for table tennis 9506 51 00 Lawn-tennis rackets, whether or not strung 9506 59 00 Other 9506 61 00 Lawn-tennis balls 9506 69 10 Cricket and polo balls 9506 69 90 Other 9506 70 Ice skates and roller skates, including skating boots with skates attached 9506 91 Articles and equipment for general physical exercise, gymnastics or athletics 9506 99 10 Cricket and polo equipment, other than balls 9506 99 90 Other 9507 00 00 Fishing rods, fish-hooks and other line fishing tackle; fish landing nets, butterfly nets and similar nets; decoy birds (other than those of heading 9208 or 9705 ) and similar hunting or shooting requisites 22. Articles and equipment for billiard, automatic bowling, casino games and games operated by coins or banknotes 9504 20 00 Articles and accessories for billiards of all kinds 9504 30 00 Other games, operated by coins, banknotes, bank cards, tokens or by any other means of payment, other than automatic bowling alley equipment 9504 40 00 Playing cards 9504 50 00 Video game consoles and machines, other than those of subheading 9504 30 9504 90 80 Other.